557 P.2d 275 (1976)
Karl Lamont HENDEE et al., Appellants,
v.
STATE of Nevada, Respondent.
No. 8844.
Supreme Court of Nevada.
December 21, 1976.
*276 William Whitehead, III, Reno, for Hendee.
Richard J. Legarza, Reno, for Woods.
William N. Dunseath, Public Defender, and William B. Puzey, Deputy Public Defender, Reno, for Weatherly.
Larry R. Hicks, Dist. Atty., and Mills B. Lane, III, Chief Crim. Deputy Dist. Atty., Reno, for respondent.

OPINION
PER CURIAM:
On the evening of August 9, 1975, Mr. and Mrs. Stone returned to their Reno apartment with their guests, Mr. and Mrs. Pogue. Upon entering, the Pogues and Mrs. Stone encountered appellants, armed with a sawed-off M-1 carbine and a pistol. Mr. Stone, who had not yet entered, observed appellants from outside and ran to a neighboring apartment to summon police. Mrs. Stone and the Pogues were ordered to lie on the floor while appellants proceeded to rob them. Shortly thereafter, the police arrived and arrested appellants. Personalty belonging to the victims was found on the persons of the appellants, as were the weapons described above.
At trial, the district court allowed a Reno police officer to testify that the pistol used in perpetration of the crimes was reported stolen in January, 1974. Appellants contend we are compelled to reverse because the district court erred in admitting this irrelevant, prejudicial, and hearsay testimony. We do not agree. Even if we assume it was error for the district court to allow the disputed testimony, we believe the overwhelming evidence of guilt renders such error harmless. NRS 177.255; 178.598; cf. Johnson v. State, 92 Nev. 405, 551 P.2d 241 (1976); Jacobs v. State, 91 Nev. 155, 532 P.2d 1034 (1975); Grimaldi v. State, 90 Nev. 83, 518 P.2d 615 (1974).
Affirmed.